Citation Nr: 0909257	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 10 
U.S.C.A., Chapter 1606 (Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran was a member of the Selected Reserves from June 
1992 to December 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Muskogee, Oklahoma. 



FINDING OF FACT

The Veteran became eligible for educational assistance 
benefits on September 11, 1992.  


CONCLUSION OF LAW

The Veteran's period of eligibility for education assistance 
benefits expired on September 11, 2002.  38 C.F.R. § 21.7550 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under 38 C.F.R. § 21.1031(b) (2008), when VA receives a claim 
for educational assistance, it is required to (1) notify the 
claimant of any information and evidence that is necessary to 
substantiate the claim and (2) inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
to obtain for the claimant.  VA may decide a claim on the 
merits notwithstanding failure to provide this notice when a 
complete claim cannot be substantiated because there is no 
legal basis for the claim, or undisputed facts render the 
claimant ineligible for the claimed benefit.  Id. 

In this case, VA did not provide the claimant with the 
required notice.  However, after reviewing the evidence, the 
Board has determined that the facts relevant to the outcome 
of the case are undisputed and that the claimant is 
ineligible for the claimed benefit.  Therefore, failure to 
provide the above-described notice is non-prejudicial to the 
Veteran and not required under the regulation.  Id.

In addition to the duty to notify, VA also has a duty to 
assist the claimant in developing her claim.  38 C.F.R. 
§ 21.1032 (2008).  This duty requires VA to assist the 
claimant by obtaining records in the custody of a federal 
department or agency and by making a reasonable effort to 
obtain other relevant records not in the custody of a federal 
department or agency.  Id.  VA may refrain from providing 
assistance when a claim is at least substantially complete 
and there is no reasonable possibility that further 
assistance would substantiate the claim.  Id.

In this case, as described below, all information necessary 
to substantiate the Veteran's claim is already associated 
with the claims file.  Additionally, the Veteran has not 
identified any other relevant evidence that needs to be 
obtained before deciding his claim.  Therefore, VA has 
adequately complied with the duty to assist.

II. Analysis

Members of the Selected Reserves are eligible for educational 
assistance benefits under 10 U.S.C.A., Chapter 1606 (West 
2002), provided they meet certain criteria outlined in 
38 C.F.R. § 21.7540 (2008).  To be eligible, a reservist must 
(a) agree to serve in the Selected Reserve for a total period 
of no less than six years, or, for a reserve officer, agree 
to serve as an officer for a period of at least six years in 
addition to any pre-existing service obligations; (b) 
complete an initial period of active duty for training; (c) 
participate satisfactorily; and (d) meet the requirements for 
a secondary school diploma (or an equivalency certificate) 
before applying for benefits.  38 C.F.R. § 21.7540(a) (2008).  
Additionally, a reservist must not have elected to apply his 
or her Selected Reserve service toward similar benefits 
available under 38 U.S.C.A., Chapter 30.  Id. 

The period in which a reservist is eligible is finite.  For a 
reservist who became eligible for benefits prior to October 
1, 1992, the period of eligibility expires either (a) ten 
years from the reservist's original date of eligibility, or 
(b) the date the reservist is separated from the Selected 
Reserves, whichever date is earlier.  38 C.F.R. § 21.7550(a) 
(2008).   Extensions may be granted for reservists who are 
moved to active duty, discharged due to disability, 
deactivated as part of a unit deactivation, or currently 
finishing a semestral or quarterly term covered by the 
benefit.  38 C.F.R. § 21.7550(b)(c)(d)(e) (2008).   

In this case, the Veteran became eligible on September 11, 
1992, the day after he completed his initial period of active 
duty for training.  From that date, the Veteran was eligible 
for a period of ten years, or until he separated from the 
Selected Reserve, whichever date came earlier.  Since the 
Veteran remained in the Selected Reserve until December 2003, 
his 10 year period of eligibility elapsed on September 11, 
2002, ten years after he became eligible.
  

ORDER

Entitlement to educational assistance benefits under 10 
U.S.C.A., Chapter 1606, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


